EXHIBIT 10.3

 

YEAR 2000 UNIONBANCAL CORPORATION
MANAGEMENT STOCK PLAN
RESTRICTED STOCK AGREEMENT

 

This Agreement is made as of                         , 2006 (the “Award Date”),
between UnionBanCal Corporation (the “Company”) and                         
(“Participant”).

 

WITNESSETH:

 

WHEREAS, the Company has adopted the Year 2000 UnionBanCal Corporation
Management Stock Plan (the “Plan”) as an amendment and restatement of the
predecessor UnionBanCal Corporation Management Stock Plan authorizing the
transfer of common stock of the Company (“Stock”) to eligible individuals in
connection with the performance of services for the Company and its Subsidiaries
(as defined in the Plan). The Plan is administered by the Executive Compensation
and Benefits Committee (“Committee”) of the Company’s Board of Directors and is
incorporated in this Agreement by reference and made a part of it; and

 

WHEREAS, the Company regards Participant as a valuable contributor to the
Company, and has determined that it would be to the advantage and interest of
the Company and its shareholders to grant to Participant the Stock provided for
in this Agreement, subject to restrictions, as an inducement to remain in the
service of the Company and as an incentive for increased efforts during such
service;

 

NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants herein contained, the parties to this Agreement hereby agree as
follows:

 

1.             Restricted Stock Award.  Contemporaneously with the execution of
this Agreement, the Company will issue to Participant                     shares
of Stock. Subject to the vesting requirements next described, shares evidencing
the Stock will be held in a book entry account controlled by the Company through
the transfer agent, subject to the rights of and limitations on Participant as
owner thereof as set forth in the Agreement. All shares of Stock issued
hereunder shall be deemed issued to Participant as fully paid and nonassessable
shares, and Participant shall have all rights of a shareholder with respect
thereto, including the right to vote, to receive dividends (including stock
dividends), to participate in stock splits or other recapitalizations, and to
exchange such shares in a merger, consolidation or other reorganization. The
Company shall pay any applicable stock transfer taxes. Participant hereby
acknowledges that Participant is acquiring the Stock issued hereunder for
investment and not with a view to the distribution thereof, and that Participant
does not intend to subdivide Participant’s interest in the Stock with any other
person.

 

2.             Transfer Restriction.  No Stock issued to Participant hereunder
shall be sold, transferred by gift, pledged, hypothecated, or otherwise
transferred or disposed of by Participant prior to the date on which it becomes
vested under paragraph 3. This paragraph shall not preclude the Participant from
exchanging the Stock awarded hereunder pursuant to a cash or stock tender offer,
merger, reorganization or consolidation. Notwithstanding the foregoing, any
securities (including stock dividends and stock splits) received with respect to
shares of Stock which are not yet vested under paragraph 3 shall be subject to
the provisions of this Agreement in the same manner and shall become fully
vested at the same time as the Stock with respect to which the additional
securities were issued.

 

--------------------------------------------------------------------------------


 

3.             Vesting.

 

(a)           Participant’s interest in the Stock awarded under paragraph 1
(including applicable stock dividends and stock splits) shall become vested and
nonforfeitable in accordance with the following schedule so long as Participant
remains a bona fide employee of the Company (or its Subsidiaries). Upon vesting,
the Company or its designated representative shall deliver to Participant the
certificates evidencing the nonforfeitable shares, provided the withholding
requirements of paragraph 5 have been satisfied.

 

(1)           On                  ,      % of the number of shares of Stock
awarded hereunder shall become fully vested and nonforfeitable.

 

(2)           On                  , an additional      % of the number of shares
of Stock awarded hereunder shall become fully vested and nonforfeitable.

 

(3)           On                  , an additional      % of the number of shares
of Stock awarded hereunder shall become fully vested and nonforfeitable.

 

(4)           On                  , the balance of the shares of Stock awarded
hereunder shall become fully vested and nonforfeitable.

 

In addition, upon attainment of retirement age while Participant is a bona fide
employee of the Company (or its Subsidiaries), the shares of Stock awarded
hereunder shall become fully vested and nonforfeitable. Retirement age means age
sixty (60) with ten (10) years of service, or age sixty-two (62) with five (5)
years of service, with the Company or any of its Subsidiaries.

 

(b)           If Participant ceases to be a bona fide employee of the Company or
any of its Subsidiaries for any reason other than death or disability (within
the meaning of subparagraph (c)), all shares of Stock to the extent not yet
vested under subparagraph (a) on the date Participant ceases to be an employee
shall be forfeited by Participant without payment of any consideration to
Participant therefor. Any shares of Stock so forfeited shall be canceled and
returned to the status of authorized but unissued shares. Notwithstanding the
foregoing, if the Participant’s employment is terminated under the provisions of
the Company’s Separation Pay Plan, Participant’s interest in all shares of Stock
awarded hereunder shall become fully vested and nonforfeitable as of the date of
termination, provided, however, that this sentence shall not apply if the Award
Date is less than six (6) months prior to the date of such termination of
employment.

 

(c)           If Participant’s employment terminates by reason of death, or
Participant becomes entitled to long-term disability benefits under the Union
Bank of California Long

 

2

--------------------------------------------------------------------------------


 

Term Disability Plan while in the employ of the Company or any of its
Subsidiaries, Participant’s interest in all shares of Stock awarded hereunder
shall become fully vested and nonforfeitable as of the date of death or
long-term disability.

 

(d)           If Participant is on a leave of absence from the Company or a
Subsidiary because of disability, or for the purpose of serving the government
of the country in which the principal place of employment of Participant is
located, either in a military or civilian capacity, or for such other purpose or
reason as the Committee may approve, Participant shall not be deemed during the
period of such absence, by virtue of such absence alone, to have terminated
employment with the Company or a Subsidiary except as the Committee may
otherwise expressly provide.

 

4.             Section 83(b) Election.  Participant hereby represents that he or
she understands: (a) the contents and requirements of the election provided
under Section 83(b) of the Internal Revenue Code, (b) the application of Section
83(b) to the award of Stock to Participant pursuant to this Agreement, (c) the
nature of the election which can be made by Participant under Section 83(b), and
(d) the effect and requirements of the Section 83(b) election under applicable
state and local tax laws. Participant acknowledges that an election pursuant to
Section 83(b) must be filed with the Internal Revenue Service within thirty days
following the Award Date, with his federal income tax return for the taxable
year in which the Award Date occurs, and with the Company or its Subsidiary
which is his employer.

 

5.             Withholding of Taxes.  Participant shall pay directly to the
Company (or the Subsidiary that employs Participant) or to its designated
representative the amount necessary to satisfy all applicable federal, state,
and local income and employment tax withholding requirements. The Committee, in
its discretion, may withhold the required amount from other payments to
Participant or withhold shares of Stock necessary to satisfy any such
requirements. Any shares withheld to satisfy such withholding requirements shall
not be available for subsequent grants under the Plan.

 

6.             No Effect on Terms of Employment.  Nothing in this Agreement
shall affect the right of the Company (or Subsidiary which employs Participant)
to terminate or change the terms of employment of Participant at any time and
for any reason, with or without cause.

 

3

--------------------------------------------------------------------------------


 

7.             No Effect on Other Plans. The Stock transferred pursuant to this
Agreement shall not affect participation in, or the computation of benefits
under any other employee benefit plan of the Company or its Subsidiaries. For
purposes of any bonus or incentive program for which the Participant is eligible
and for purposes of any employee benefit plans, to the extent permitted by
applicable laws and by pertinent provisions of such plans, the Company or its
Subsidiaries shall disregard any shares of Stock and any other benefits received
by Participant under this Plan.

 

8.             Notice. Any notice or other paper required to be given or sent
pursuant to the terms of this Agreement shall be sufficiently given or served
hereunder to any party when transmitted by registered or certified mail, postage
prepaid, addressed to the party to be served as follows:

 

Company:

 

Executive Vice President and Director of Human Resources

 

 

UnionBanCal Corporation

 

 

400 California Street, 10th Floor

 

 

San Francisco, CA 94104

 

 

 

Participant:

 

At Participant’s address as it appears under Participant’s signature to this
Agreement, or to such other address as Participant may specify in writing to the
Company.

 

Any party may designate another address for receipt of notices so long as notice
is given in accordance with this paragraph.

 

9.             Committee Decisions Conclusive. All decisions, determinations and
interpretations of the Committee arising under the Plan or under this Agreement
shall be conclusive and binding on all parties.

 

10.           Mandatory Arbitration. Any dispute arising out of or relating to
this Agreement, including its meaning or interpretation, shall be resolved
solely by arbitration before an arbitrator selected in accordance with the rules
of the American Arbitration Association. The location for the arbitration shall
be in San Francisco, Los Angeles or San Diego as selected by the Company in good
faith. Judgment on the award rendered may be entered in any court having
jurisdiction. The party the arbitrator determines is the prevailing party shall
be entitled to have the other party pay the expenses of the prevailing party,
and in this regard the arbitrator shall have the power to award recovery to such
prevailing party of all costs and fees (including attorneys fees and a
reasonable allocation for the costs of the Company’s in-house counsel),
administrative fees, arbitrator’s fees and court costs, all as determined by the
arbitrator. Absent such award of the arbitrator, each party shall pay an equal
share of the arbitrator’s fees. All statutes of limitation which would otherwise
be applicable shall apply to any arbitration proceeding under this paragraph.
The provisions of this paragraph are intended by Participant and the Company to
be exclusive for all purposes and applicable to any and all disputes arising out
of or relating

 

4

--------------------------------------------------------------------------------


 

to this Agreement. The arbitrator who hears and decides any dispute shall have
jurisdiction and authority only to award compensatory damages to make whole a
person or entity sustaining foreseeable economic damages, and shall not have
jurisdiction and authority to make any other award of any type, including
without limitation, punitive damages, unforeseeable economic damages, damages
for pain, suffering or emotional distress, or any other kind or form of damages.
The remedy, if any, awarded by the arbitrator shall be the sole and exclusive
remedy for any dispute which is subject to arbitration under this paragraph.

 

11.           Successors. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective heirs, executors,
administrators, successors and assigns. Nothing contained in the Plan or this
Agreement shall be interpreted as imposing any liability on the Company or the
Committee in favor of any Participant or any purchaser or other transferee of
Stock with respect to any loss, cost or expense which such Participant,
purchaser or transferee may incur in connection with, or arising out of any
transaction involving any shares of Stock subject to the Plan or this Agreement.

 

12.           Integration. The terms of the Plan and this Agreement are intended
by the Company and the Participant to be the final expression of their contract
with respect to the shares of Stock and other amounts received under the Plan
and may not be contradicted by evidence of any prior or contemporaneous
agreement. The Company and the Participant further intend that the Plan and this
Agreement shall constitute the complete and exclusive statement of their terms
and that no extrinsic evidence whatsoever may be introduced in any arbitration,
judicial, administrative or other legal proceeding involving the Plan or this
Agreement. Accordingly, the Plan and this Agreement contain the entire
understanding between the parties and supersede all prior oral, written and
implied agreements, understandings, commitments and practices among the parties.
In the event of any conflict among the provisions of the Plan document and this
Agreement, the Plan document shall prevail. The Company and Participant shall
have the right to amend this Agreement in writing as they mutually agree.

 

13.           Waivers. Any failure to enforce any terms or conditions of the
Plan or this Agreement by the Company or by the Participant shall not be deemed
a waiver of that term or condition, nor shall any waiver or relinquishment of
any right or power at any one time or times be deemed a waiver or relinquishment
of that right or power for all or any other times.

 

14.           Severability of Provisions. If any provision of the Plan or this
Agreement shall be held invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provision thereof; and the Plan and
this Agreement shall be construed and enforced as if neither of them included
such provision.

 

5

--------------------------------------------------------------------------------


 

15.           California Law. The Plan and this Agreement shall be construed and
enforced according to the laws of the State of California to the extent not
preempted by the federal laws of the United States of America. In the event of
any arbitration proceedings, actions at law or suits in equity in relation to
the Plan or this Agreement, the prevailing party in such proceeding, action or
suit shall receive from the losing party its attorneys’ fees and all other costs
and expenses of such proceeding, action or suit.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Restricted Stock
Agreement as of the date first above written. The Participant also hereby
acknowledges receipt of a copy of the Prospectus and the Year 2000 UnionBanCal
Corporation Management Stock Plan, effective January 1, 2000.

 

 

 

UNIONBANCAL CORPORATION

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Paul Fearer, Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

Participant

 

 

 

 

 

 

 

 

 

 

 

Social Security Number

 

 

 

 

 

 

 

 

 

 

 

Printed Name

 

 

 

 

 

 

 

 

 

 

 

Street Address

 

 

 

 

 

 

 

 

 

 


CITY


STATE


ZIP


 

 

6

--------------------------------------------------------------------------------